Case 8:19-cv-01101-SCB-CPT Document 34 Filed 09/04/19 Page 1 of 2 PageID 492



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

DERRICK MCGOWAN,

               Plaintiff,

v.                                                                  Case No. 8:19-cv-1101-T-24CPT

FIRST ACCEPTANCE INSURANCE
COMPANY, INC.,

                  Defendant.
_________________________________/

                                              ORDER

       THIS CAUSE comes before the Court on Plaintiff’s Motion for Reconsideration of the

Order Compelling Appraisal or, in the Alternative, to Delineate the Scope of the Appraisal (Doc.

32) and Defendant’s Response in Opposition (Doc. 33). Plaintiff’s Motion is due to be denied.

       Plaintiff asks the Court to reconsider its August 14, 2019 Order Granting Defendant’s

Motion to Compel Appraisal and Dismiss Class Action Complaint (Doc. 30), arguing that “newly-

produced documents” demonstrate the impropriety of appraisal. A motion to reconsider is

justified if there is: (1) an intervening change in controlling law; (2) the availability of new

evidence; or (3) the need to correct clear error or to prevent manifest injustice. Brinson v. United

States, No. 1:04-cr-0128-01-RWS, 2009 WL 2058168, at *1 (N.D. Ga. July 14, 2009) (internal

quotations omitted). It may not be used to “present the court with arguments already heard and

dismissed or to repackage familiar arguments to test whether the court will change its mind.” Id.

(internal quotations omitted).

       Plaintiff fails to make the required showing to justify reconsideration inasmuch as his

Motion is based on documents that were previously presented to this Court or were available to

Plaintiff before the Court entered its Order compelling the appraisal and dismissing this action.
Case 8:19-cv-01101-SCB-CPT Document 34 Filed 09/04/19 Page 2 of 2 PageID 493



As Defendant asserts, Plaintiff’s instant Motion merely rehashes and expands upon arguments

already raised in his earlier motion that were ultimately rejected by this Court.

       ACCORDINGLY, it is ORDERED AND ADJUDGED:

       Plaintiff’s Motion for Reconsideration of the Order Compelling Appraisal or, in the

Alternative, to Delineate the Scope of the Appraisal (Doc. 32) is DENIED.

       DONE AND ORDERED at Tampa, Florida, this 4th day of September, 2019.




Copies to:
Counsel of Record




                                                  2
